                  Case 20-11413-KBO             Doc 171        Filed 06/23/20         Page 1 of 17




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


    In re:                                                              Chapter 11

    LVI INTERMEDIATE HOLDINGS, INC., et al.,                            Case No. 20-11413 (KBO)

                                       Debtors.1                        (Jointly Administered)


             NOTICE OF AGENDA OF MATTERS SCHEDULED FOR TELEPHONIC
                 HEARING ON JUNE 25, 2020 AT 2:30 P.M. (EASTERN TIME)
                      BEFORE THE HONORABLE KAREN OWENS2

    This hearing will be held telephonically via CourtCall and, in certain circumstances, by video via Zoom. All
    parties wishing to appear must do so telephonically by contacting CourtCall, LLC at 866-582-6878. Only those
    parties that will be addressing the Court should appear by video via Zoom in addition to their CourtCall
    registration.

    PLEASE NOTE THAT MICROPHONES ON THE ZOOM MEETING WILL BE MUTED AND THE
    ONLY AUDIO WILL BE THROUGH COURTCALL.

    Topic: LVI Intermediate Holdings, Inc. 20-11413-KBO
    Time: June 25, 2020 02:30 PM Eastern Time (US and Canada)

    Join ZoomGov Meeting
    https://debuscourts.zoomgov.com/j/1609682175

    Meeting ID: 160 968 2175
    Password: 842285




1
  The Debtors in these cases, along with the last four digits of their respective federal taxpayer identification numbers
are as follows: LVI Intermediate Holdings, Inc., (7674);Total Vision Institute, LLC (7571); QualSight, LLC (3866);
The LASIK Vision Institute, LLC (7564); Cataract Vision Institute, LLC (7697); Healthcare Marketing Services, LLC
(9982); Cataract Vision Institute Florida, LLC (3423); TLC Vision Center Holdings, LLC (5400); TLC Vision
Centers, LLC (8271); TLC Whitten Laser Eye Associates, LLC (0182); TruVision, LLC (3399); TruVision Contacts,
LLC (3399); Laser Eye Surgery, LLC (3448); TLC Laser Eye Centers (Refractive I), LLC (2702); TLC The Laser
Center (Pittsburgh) L.L.C. (2881); TLC The Laser Center (Indiana) LLC (8456); TLC The Laser Center (Institute),
LLC (0959); and LVI Missouri, LLC (7088). The Debtors’ executive headquarters are located at 1555 Palm Beach
Lakes Blvd., Suite 600, West Palm Beach, Florida 33401.
2
  The telephonic hearing will be held before The Honorable Karen B. Owens at the United States Bankruptcy Court
for the District of Delaware, 824 North Market Street, 6th Floor, Courtroom No. 3, Wilmington, Delaware 19801.
Any person who wishes to appear telephonically at the hearing must contact COURTCALL, LLC at 866-582-6878 to
register his/her telephonic appearance in accordance with the Instructions for Telephonic Appearances Effective
January 5, 2005, Revised May 11, 2018.              Counsel presenting at the hearing via zoom Meeting,
https://debuscourts.zoomgov.com/j/1609682175, Meeting ID: 160 968 2175, must also participate in CourtCall for
audio, in accordance with the instructions set forth in the Notice Regarding Videoconferencing During the
Implementation of COVID-19 Court Procedures and Delaware Bankruptcy Court Video Appearance Procedures.


60987/0001-20557631v1
                Case 20-11413-KBO        Doc 171      Filed 06/23/20    Page 2 of 17




ORDERS ENTERED

1.       Debtors’ Motion for Entry of Interim and Final Orders Authorizing (A) Certain Relief With
         Respect to Patient Noticing and (B) Procedures to Protect the Confidentiality of Patient
         Information as Required By Applicable Privacy Rules (Filed May 29, 2020) [Docket No. 5]

         Related Documents:

                   (a)   Interim Order Authorizing Certain Procedures to Protect the Confidentiality
                         of Patient Information as Required By Applicable Privacy Rules (Entered
                         June 2, 2020) [Docket No. 40]

                   (b)   Notice of Entry of Interim Order and Final Hearing With Respect to
                         Debtors’ Motion for Entry of Interim and Final Orders Authorizing
                         (A) Certain Relief With Respect to Patient Noticing and (B) Procedures to
                         Protect the Confidentiality of Patient Information as Required By
                         Applicable Privacy Rules (Filed June 2, 2020) [Docket No. 45]

                   (c)   Certification of No Objection Regarding Final Order Authorizing
                         (A) Certain Relief With Respect to Patient Noticing and (B) Procedures to
                         Protect the Confidentiality of Patient Information as Required By
                         Applicable Privacy Rules (Filed June 18, 2020) [Docket No. 129]

                   (d)   Final Order Authorizing (A) Certain Procedures to Protect the
                         Confidentiality of Patient Information as Required By Applicable Privacy
                         Rules (Entered June 19, 2020) [Docket No. 143]

         Objection Deadline: June 16, 2020 at 4:00 p.m. (ET)

         Responses Received: None.

         Status:         The Court entered an Order granting the Motion on a final basis. This
                         matter will not be going forward.

2.       Debtors’ Motion for Entry of Interim and Final Orders Authorizing Continued (I) Use of
         Existing Cash Management System, Bank Accounts and Business Forms and Payment of
         Related Prepetition Obligations, (II) Performance of Intercompany Transactions in the
         Ordinary Course of Business and (III) Granting a Limited Suspension of Section 345(b)
         Deposit and Investment Requirements (Filed May 29, 2020) [Docket No. 8]

         Related Documents:

                   (a)   Interim Order Authorizing Continued (I) Use of Existing Cash Management
                         System, Bank Accounts and Business Forms and Payment of Related
                         Prepetition Obligations, (II) Performance of Intercompany Transactions in
                         the Ordinary Course of Business and Grant of Superpriority Administrative
                         Expense Status for Postpetition Intercompany Claims, and Granting a

                                                  2
60987/0001-20557631v1
                Case 20-11413-KBO        Doc 171      Filed 06/23/20   Page 3 of 17




                         Limited Suspension of Section 345(b) Deposit and Investment
                         Requirements (Entered June 2, 2020) [Docket No. 44]

                   (b)   Notice of Entry of Interim Order and Final Hearing With Respect to
                         Debtors’ Motion for Entry of Interim and Final Orders Authorizing
                         Continued (I) Use of Existing Cash Management System, Bank Accounts
                         and Business Forms and Payment of Related Prepetition Obligations,
                         (II) Performance of Intercompany Transactions in the Ordinary Course of
                         Business and (III) Granting a Limited Suspension of Section 345(b) Deposit
                         and Investment Requirements (Filed June 2, 2020) [Docket No. 51]

                   (c)   Certification of Counsel Regarding Proposed Final Order Authorizing
                         Continued (I) Use of Existing Cash Management System, Bank Accounts
                         and Business Forms and Payment of Related Prepetition Obligations,
                         (II) Performance of Intercompany Transactions in the Ordinary Course of
                         Business and (III) Granting a Limited Suspension of Section 345(b) Deposit
                         and Investment Requirements (Filed June 18, 2020) [Docket No. 134]

                   (d)   Final Order Authorizing Continued (I) Use of Existing Cash Management
                         System, Bank Accounts and Business Forms and Payment of Related
                         Prepetition Obligations, (II) Performance of Intercompany Transactions in
                         the Ordinary Course of Business Grant of Superpriority Administrative
                         Expense Status for Postpetition Intercompany Claims, and (III) Granting a
                         Limited Suspension of Section 345(b) Deposit and Investment
                         Requirements (Entered June 19, 2020) [Docket No. 148]

         Objection Deadline: June 16, 2020 at 4:00 p.m. (ET)

         Responses Received: None.

         Status:         The Court entered an Order granting the Motion on a final basis. This
                         matter will not be going forward.

3.       Debtors’ Motion for Entry of Interim and Final Orders Authorizing Debtors to (I) Maintain
         Existing Insurance Policies and Pay All Insurance Obligations Arising Thereunder,
         (II) Renew, Extend, Supplement, Change or Enter Into New Insurance Policies and
         (III) Continue Their Insurance Premium Finance Agreements (Filed May 29, 2020)
         [Docket No. 10]

         Related Documents:

                   (a)   Interim Order Authorizing Debtors to (I) Maintain Existing Insurance
                         Policies and Pay All Insurance Obligations Arising Thereunder, (II) Renew,
                         Extend, Supplement, Change or Enter Into New Insurance Policies and
                         (III) Continue Their Insurance Premium Finance Agreements (Entered
                         June 2, 2020) [Docket No. 35]



                                                  3
60987/0001-20557631v1
                Case 20-11413-KBO        Doc 171      Filed 06/23/20    Page 4 of 17




                   (b)   Notice of Entry of Interim Order and Final Hearing With Respect to
                         Debtors’ Motion for Entry of Interim and Final Orders Authorizing Debtors
                         to (I) Maintain Existing Insurance Policies and Pay All Insurance
                         Obligations Arising Thereunder, (II) Renew, Extend, Supplement, Change
                         or Enter Into New Insurance Policies and (III) Continue Their Insurance
                         Premium Finance Agreements (Filed June 2, 2020) [Docket No. 47]

                   (c)   Notice of Filing of Revised Exhibit C to Debtors’ Motion for Entry of
                         Interim and Final Orders Authorizing Debtors to (I) Maintain Existing
                         Insurance Policies and Pay All Insurance Obligations Arising Thereunder,
                         (II) Renew, Extend, Supplement, Change or Enter Into New Insurance
                         Policies and (III) Continue Their Insurance Premium Finance Agreements
                         (Filed June 16, 2020) [Docket No. 119]

                   (d)   Certification of Counsel Regarding Proposed Final Order Authorizing
                         Debtors to (I) Maintain Existing Insurance Policies and Pay All Insurance
                         Obligations Arising Thereunder, (II) Renew, Extend, Supplement, Change
                         or Enter Into New Insurance Policies and (III) Continue Their Insurance
                         Premium Finance Agreements (Filed June 18, 2020) [Docket No. 130]

                   (e)   Final Order Authorizing Debtors to (I) Maintain Existing Insurance Policies
                         and Pay All Insurance Obligations Arising Thereunder, (II) Renew, Extend,
                         Supplement, Change or Enter Into New Insurance Policies and
                         (III) Continue Their Insurance Premium Finance Agreements (Entered
                         June 19, 2020) [Docket No. 144]

         Objection Deadline: June 16, 2020 at 4:00 p.m. (ET)

         Responses Received: None.

         Status:         The Court entered an Order granting the Motion on a final basis. This
                         matter will not be going forward.

4.       Debtors’ Motion for Entry of Interim and Final Orders Authorizing Debtors to Pay Certain
         Prepetition Taxes, Fees and Related Obligations (Filed May 29, 2020) [Docket No. 11]

         Related Documents:

                   (a)   Interim Order Authorizing Debtors to Pay Certain Prepetition Taxes, Fees
                         and Related Obligations (Entered June 2, 2020) [Docket No. 49]

                   (b)   Notice of Entry of Interim Order and Final Hearing With Respect to
                         Debtors’ Motion for Entry of Interim and Final Orders Authorizing Debtors
                         to Pay Certain Prepetition Taxes, Fees and Related Obligations (Filed
                         June 2, 2020) [Docket No. 52]




                                                  4
60987/0001-20557631v1
                Case 20-11413-KBO        Doc 171      Filed 06/23/20   Page 5 of 17




                   (c)   Certification of No Objection Regarding Proposed Final Order Authorizing
                         Debtors to Pay Certain Prepetition Taxes, Fees and Related Obligations
                         (Filed June 18, 2020) [Docket No. 131]

                   (d)   Final Order Authorizing Debtors to Pay Certain Prepetition Taxes, Fees and
                         Related Obligations (Entered June 19, 2020) [Docket No. 145]

         Objection Deadline: June 16, 2020 at 4:00 p.m. (ET)

         Responses Received: None.

         Status:         The Court entered an Order granting the Motion on a final basis. This
                         matter will not be going forward.

5.       Debtors’ Motion for Entry of Interim and Final Orders (I) Approving Debtors’ Proposed
         Form of Adequate Assurance of Payment; (II) Establishing Procedures for Resolving
         Objections By Utility Companies; and (III) Prohibiting Utility Companies From Altering,
         Refusing or Discontinuing Service (Filed May 30, 2020) [Docket No. 12]

         Related Documents:

                   (a)   Interim Order (I) Approving Debtors’ Proposed Form of Adequate
                         Assurance of Payment; (II) Establishing Procedures for Resolving
                         Objections By Utility Companies; and (III) Prohibiting Utility Companies
                         From Altering, Refusing or Discontinuing Service (Entered June 2, 2020)
                         [Docket No. 36]

                   (b)   Notice of Entry of Interim Order and Final Hearing With Respect to
                         Debtors’ Motion for Entry of Interim and Final Orders (I) Approving
                         Debtors’ Proposed Form of Adequate Assurance of Payment;
                         (II) Establishing Procedures for Resolving Objections By Utility
                         Companies; and (III) Prohibiting Utility Companies From Altering,
                         Refusing or Discontinuing Service (Filed June 2, 2020) [Docket No. 48]

                   (c)   Certification of Counsel Regarding Proposed Final Order (I) Approving
                         Debtors’ Proposed Form of Adequate Assurance of Payment;
                         (II) Establishing Procedures for Resolving Objections By Utility
                         Companies; and (III) Prohibiting Utility Companies From Altering,
                         Refusing or Discontinuing Service (Filed June 18, 2020) [Docket No. 133]

                   (d)   Final Order (I) Approving Debtors’ Proposed Form of Adequate Assurance
                         of Payment; (II) Establishing Procedures for Resolving Objections By
                         Utility Companies; and (III) Prohibiting Utility Companies From Altering,
                         Refusing or Discontinuing Service (Entered June 19, 2020) [Docket No.
                         147]

         Objection Deadline: June 16, 2020 at 4:00 p.m. (ET)


                                                  5
60987/0001-20557631v1
                Case 20-11413-KBO        Doc 171      Filed 06/23/20   Page 6 of 17




         Responses Received: None.

         Status:         The Court entered an Order granting the Motion on a final basis. This
                         matter will not be going forward.

6.       Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing Debtors to Maintain
         and Administer Their Existing Customer Programs and Honor Certain Prepetition
         Obligations Related Thereto and (II) Granting Related Relief (Filed May 30, 2020) [Docket
         No. 13]

         Related Documents:

                   (a)   Interim Order (I) Authorizing Debtors to Maintain and Administer Their
                         Existing Customer Programs and Honor Certain Prepetition Obligations
                         Related Thereto and (II) Granting Related Relief (Entered June 2, 2020)
                         [Docket No. 37]

                   (b)   Notice of Entry of Interim Order and Final Hearing With Respect to
                         Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing
                         Debtors to Maintain and Administer Their Existing Customer Programs and
                         Honor Certain Prepetition Obligations Related Thereto and (II) Granting
                         Related Relief (Filed June 2, 2020) [Docket No. 50]

                   (c)   Certification of No Objection Regarding Proposed Final Order
                         (I) Authorizing Debtors to Maintain and Administer Their Existing
                         Customer Programs and Honor Certain Prepetition Obligations Related
                         Thereto and (II) Granting Related Relief (Filed June 18, 2020) [Docket No.
                         132]

                   (d)   Final Order (I) Authorizing Debtors to Maintain and Administer Their
                         Existing Customer Programs and Honor Certain Prepetition Obligations
                         Related Thereto and (II) Granting Related Relief (Entered June 19, 2020)
                         [Docket No. 146]

         Objection Deadline: June 16, 2020 at 4:00 p.m. (ET)

         Responses Received: None.

         Status:         The Court entered an Order granting the Motion on a final basis. This
                         matter will not be going forward.




                                                  6
60987/0001-20557631v1
                Case 20-11413-KBO         Doc 171     Filed 06/23/20     Page 7 of 17




7.       Debtors’ Motion for an Order Establishing Procedures for Sales of Certain Miscellaneous
         Assets Outside the Ordinary Course of Business Free and Clear of All Liens, Claims,
         Interests and Encumbrances (Filed June 5, 2020) [Docket No. 76]

         Related Documents:

                   (a)   Motion to Shorten Notice and Objection Periods With Respect to Debtors’
                         Motion for an Order Establishing Procedures for Sales of Certain
                         Miscellaneous Assets Outside the Ordinary Course of Business Free and
                         Clear of All Liens, Claims, Interests and Encumbrances (Filed June 5, 2020)
                         [Docket No. 77]

                   (b)   Order Shortening Notice and Objection Periods With Respect to Debtors’
                         Motion for an Order Establishing Procedures for Sales of Certain
                         Miscellaneous Assets Outside the Ordinary Course of Business Free and
                         Clear of All Liens, Claims, Interests and Encumbrances (Entered June 5,
                         2020) [Docket No. 80]

                   (c)   Notice of Hearing on Debtors’ Motion for an Order Establishing Procedures
                         for Sales of Certain Miscellaneous Assets Outside the Ordinary Course of
                         Business Free and Clear of All Liens, Claims, Interests and Encumbrances
                         (Filed June 5, 2020) [Docket No. 81]

                   (d)   Certification of Counsel Regarding Debtors' Motion for an Order
                         Establishing Procedures for Sales of Certain Miscellaneous Assets Outside
                         the Ordinary Course of Business Free and Clear of All Liens, Claims,
                         Interests and Encumbrances (Filed June 11, 2020) [Docket No. 105]

                   (e)   Order Establishing Procedures for Sales of Certain Miscellaneous Assets
                         Outside the Ordinary Course of Business Free and Clear of All Liens,
                         Claims, Interests and Encumbrances (Entered June 12, 2020) [Docket No.
                         112]

         Objection Deadline: June 11, 2020 at 4:00 p.m. (ET)

         Responses Received: None.

         Status:         A Certification of Counsel, together with a revised proposed Order, was
                         filed with the Court. This matter will not be going forward unless otherwise
                         directed by the Court.




                                                  7
60987/0001-20557631v1
                Case 20-11413-KBO         Doc 171      Filed 06/23/20    Page 8 of 17




CERTIFICATION OF NO OBJECTION/CERTIFICATION OF COUNSEL

8.       Debtors’ Motion for Entry of Interim and Final Orders Authorizing Debtors to (I) Pay
         Prepetition Wages, Employee Expenses, and Other Compensation, (II) Maintain Employee
         Benefit Programs, and (III) Granting Related Relief (Filed May 29, 2020) [Docket No. 9]

         Related Documents:

                   (a)   Interim Order Authorizing Debtors to (I) Pay Prepetition Wages, Employee
                         Expenses, and Other Compensation, (II) Maintain Employee Benefit
                         Programs, and (III) Granting Related Relief (Entered June 2, 2020) [Docket
                         No. 34]

                   (b)   Notice of Entry of Interim Order and Final Hearing With Respect to
                         Debtors’ Motion for Entry of Interim and Final Orders Authorizing Debtors
                         to (I) Pay Prepetition Wages, Employee Expenses, and Other
                         Compensation, (II) Maintain Employee Benefit Programs, and
                         (III) Granting Related Relief (Filed June 2, 2020) [Docket No. 46]

                   (c)   Certification of Counsel Regarding Proposed Final Order Authorizing
                         Debtors to (I) Pay Prepetition Wages, Employee Expenses, and Other
                         Compensation, (II) Maintain Employee Benefit Programs, and
                         (III) Granting Related Relief (Filed June 19, 2020) [Docket No. 152]

         Objection Deadline: June 16, 2020 at 4:00 p.m. (ET)

         Responses Received: Informal comments by Office of the United States Trustee.

         Status:         A Certification of Counsel, together with a revised proposed order, was filed
                         with the Court. This matter will not be going forward unless otherwise
                         directed by the Court.

9.       Debtor’s Application for an Order Authorizing the Employment and Retention of Donlin
         Recano & Company, Inc. as Administrative Advisor Nunc Pro Tunc to the Petition Date
         (Filed June 3, 2020) [Docket No. 56]

         Related Documents:

                   (a)   Certification of No Objection Regarding Debtor’s Application for an Order
                         Authorizing the Employment and Retention of Donlin Recano & Company,
                         Inc. as Administrative Advisor Nunc Pro Tunc to the Petition Date (Filed
                         June 19, 2020) [Docket No. 153]

         Objection Deadline: June 18, 2020 at 4:00 p.m. (ET)

         Responses Received: None.



                                                   8
60987/0001-20557631v1
                Case 20-11413-KBO        Doc 171      Filed 06/23/20   Page 9 of 17




         Status:         A Certification of No Objection was filed with the Court. This matter will
                         not be going forward unless otherwise directed by the Court.

10.      Debtors’ Motion for Entry of an Order Pursuant to Section 363 of the Bankruptcy Code
         Authorizing Debtors to Pay the Fees and Expenses of Saul Ewing Arnstein & Lehr LLP as
         Counsel to Members of the Debtors’ Board of Directors/Managers (Filed June 3, 2020)
         [Docket No. 57]

         Related Documents:

                   (a)   Certification of No Objection Regarding Debtors’ Motion for Entry of an
                         Order Pursuant to Section 363 of the Bankruptcy Code Authorizing Debtors
                         to Pay the Fees and Expenses of Saul Ewing Arnstein & Lehr LLP as
                         Counsel to Members of the Debtors’ Board of Directors/Managers (Filed
                         June 19, 2020) [Docket No. 154]

         Objection Deadline: June 18, 2020 at 4:00 p.m. (ET)

         Responses Received: None.

         Status:         A Certification of No Objection was filed with the Court. This matter will
                         not be going forward unless otherwise directed by the Court.

11.      Debtors’ Motion for Order Authorizing the Employment and Payment of Professionals
         Used in the Ordinary Course of Business (Filed June 3, 2020) [Docket No. 58]

         Related Documents:

                   (a)   Certification of No Objection Regarding Debtors’ Motion for Order
                         Authorizing the Employment and Payment of Professionals Used in the
                         Ordinary Course of Business (Filed June 19, 2020) [Docket No. 155]

         Objection Deadline: June 18, 2020 at 4:00 p.m. (ET)

         Responses Received: None.

         Status:         A Certification of No Objection was filed with the Court. This matter will
                         not be going forward unless otherwise directed by the Court.

12.      Debtors’ Motion for Order Establishing Procedures for Interim Compensation and
         Reimbursement of Expenses of Professionals (Filed June 4, 2020) [Docket No. 59]

         Related Documents:

                   (a)   Certification of Counsel Regarding Debtors’ Motion for Order Establishing
                         Procedures for Interim Compensation and Reimbursement of Expenses of
                         Professionals (Filed June 19, 2020) [Docket No. 156]

                                                  9
60987/0001-20557631v1
               Case 20-11413-KBO         Doc 171       Filed 06/23/20    Page 10 of 17




         Objection Deadline: June 18, 2020 at 4:00 p.m. (ET)

         Responses Received: None.

         Status:         A Certification of Counsel, together with a revised proposed order, was filed
                         with the Court. This matter will not be going forward unless otherwise
                         directed by the Court.

13.      Debtors’ Application for Entry of an Order Authorizing the Retention and Employment of
         Cole Schotz P.C. as Counsel to the Debtors Nunc Pro Tunc to the Petition Date (Filed
         June 4, 2020) [Docket No. 69]

         Related Documents:

                   (a)   Supplemental Declaration of G. David Dean in Support of Debtors’
                         Application for Entry of an Order Authorizing the Retention and
                         Employment of Cole Schotz P.C. as Counsel for the Debtors Nunc Pro Tunc
                         to the Petition Date (Filed June 18, 2020) [Docket No. 126]

                   (b)   Certification of No Objection Regarding Debtors’ Application for Entry of
                         an Order Authorizing the Retention and Employment of Cole Schotz P.C.
                         as Counsel to the Debtors Nunc Pro Tunc to the Petition Date (Filed
                         June 19, 2020) [Docket No. 157]

         Objection Deadline: June 18, 2020 at 4:00 p.m. (ET)

         Responses Received: None.

         Status:         A Certification of No Objection was filed with the Court. This matter will
                         not be going forward unless otherwise directed by the Court.

14.      Debtors’ Application for Entry of an Order Authorizing the Retention and Employment of
         Alvarez & Marsal North America, LLC as Financial Advisors to Debtors nunc pro tunc to
         the Petition Date (Filed June 4, 2020) [Docket No. 71]

         Related Documents:

                   (a)   Supplemental Declaration of Thomas E. Hill in Support of Debtors’
                         Application to Employ and Retain Alvarez & Marsal North America, LLC
                         as Financial Advisors to Debtors and Debtors in Possession Pursuant to
                         Sections 327(a) and 328 of the Bankruptcy Code (Filed June 19, 2020)
                         (Docket No. 141)

                   (b)   Certification of Counsel Regarding Debtors’ Application for Entry of an
                         Order Authorizing the Retention and Employment of Alvarez & Marsal
                         North America, LLC as Financial Advisors to Debtors nunc pro tunc to the
                         Petition Date (Filed June 19, 2020) [Docket No. 158]

                                                  10
60987/0001-20557631v1
               Case 20-11413-KBO         Doc 171       Filed 06/23/20    Page 11 of 17




         Objection Deadline: June 18, 2020 at 4:00 p.m. (ET)

         Responses Received: Informal comments by Office of the United States Trustee.

         Status:         A Certification of Counsel, together with a revised proposed order, was filed
                         with the Court. This matter will not be going forward unless otherwise
                         directed by the Court.

15.      Debtors’ Motion for Entry of an Order Approving Debtors’ Key Employee Incentive Plan
         (Filed June 4, 2020) [Redacted Docket No. 72] [Sealed Docket No. 73]

         Related Documents:

                   (a)   Certification of Counsel Regarding Debtors’ Motion for Entry of an Order
                         Approving Debtors’ Key Employee Incentive Plan (Filed June 22, 2020)
                         [Docket No. 167]

         Objection Deadline: June 18, 2020 at 4:00 p.m. (ET)
         On consent of the parties, the Objection Deadline was extended until 4:00 p.m. on June 22,
         2020 for the Office of the United States Trustee.

         Responses Received: Informal comments by Office of the United States Trustee.

         Status:         A Certification of Counsel, together with a revised proposed order, was filed
                         with the Court. This matter will not be going forward unless otherwise
                         directed by the Court.

16.      Debtors’ Application for Entry of an Order (I) Authorizing the Employment and Retention
         of Raymond James & Associates, Inc. as Investment Banker for the Debtors Effective as
         of the Petition Date, (II) Waiving Certain Reporting Requirements Pursuant to Local Rule
         2016-2, and (III) Granting Related Relief (Filed June 4, 2020) [Docket No. 74]

         Related Documents:

                   (a)   Amended Declaration of Geoffrey Richards in Support of the Debtors’
                         Application for Entry of an Order (I) Authorizing the Employment and
                         Retention of Raymond James & Associates, Inc. as Investment Banker for
                         the Debtors, Effective as of the Petition Date, (II) Waiving Certain
                         Reporting Requirements Pursuant to Local Rule 2016-2, and (III) Granting
                         Related Relief (Filed June 5, 2020) [Docket No. 79]

                   (b)   Certification of Counsel Regarding Debtors’ Application for Entry of an
                         Order (I) Authorizing the Employment and Retention of Raymond James &
                         Associates, Inc. as Investment Banker for the Debtors Effective as of the
                         Petition Date, (II) Waiving Certain Reporting Requirements Pursuant to
                         Local Rule 2016-2, and (III) Granting Related Relief (Filed June 22, 2020)
                         [Docket No. 165]

                                                  11
60987/0001-20557631v1
               Case 20-11413-KBO         Doc 171       Filed 06/23/20    Page 12 of 17




         Objection Deadline: June 18, 2020 at 4:00 p.m. (ET)
         On consent of the parties, the Objection Deadline was extended until 4:00 p.m. on June 22,
         2020 for the Office of the United States Trustee.

         Responses Received: Informal comments by Office of the United States Trustee.

         Status:         A Certification of Counsel, together with a revised proposed order, was filed
                         with the Court. This matter will not be going forward unless otherwise
                         directed by the Court.

17.      Debtors’ Amended Omnibus Motion for Entry of an Order (I) Authorizing Rejection of
         Certain Unexpired Leases Nunc Pro Tunc to the Petition Date and (II) Granting Related
         Relief (Filed June 5, 2020) [Docket No. 75]

         Related Documents:

                   (a)   Debtors’ Omnibus Motion for Entry of an Order (I) Authorizing Rejection
                         of Certain Unexpired Leases Nunc Pro Tunc to the Petition Date and
                         (II) Granting Related Relief (Filed May 30, 2020) [Docket No. 14]

                   (b)   Certification of No Objection Regarding Debtors’ Amended Omnibus
                         Motion for Entry of an Order (I) Authorizing Rejection of Certain
                         Unexpired Leases Nunc Pro Tunc to the Petition Date and (II) Granting
                         Related Relief (Filed June 19, 2020) [Docket No. 163]

         Objection Deadline: June 18, 2020 at 4:00 p.m. (ET)

         Responses Received: None.

         Status:         A Certification of No Objection was filed with the Court. This matter will
                         not be going forward unless otherwise directed by the Court.

18.      Debtors’ Motion for Entry of Order Authorizing the Debtors to File Under Seal
         Confidential Information Contained in the Motion of Debtors for Entry of an Order
         Approving the Debtors’ Key Employee Incentive Plan (Filed June 9, 2020) [Docket No.
         89]

         Related Documents:

                   (a)   Certification of No Objection Regarding Debtors’ Motion for Entry of
                         Order Authorizing the Debtors to File Under Seal Confidential Information
                         Contained in the Motion of Debtors for Entry of an Order Approving the
                         Debtors’ Key Employee Incentive Plan (Filed June 19, 2020) [Docket No.
                         159]

         Objection Deadline: June 18, 2020 at 4:00 p.m. (ET)



                                                  12
60987/0001-20557631v1
               Case 20-11413-KBO         Doc 171       Filed 06/23/20    Page 13 of 17




         Responses Received: None.

         Status:         A Certification of No Objection was filed with the Court. This matter will
                         not be going forward unless otherwise directed by the Court.

19.      Debtors’ Motion to Establish Procedures for the Assertion, Resolution, Allowance and
         Satisfaction of Claims Arising Under Section 503(b)(9) of the Bankruptcy Code (Filed
         June 10, 2020) [Docket No. 92]

         Related Documents:

                   (a)   Certification of Counsel Regarding Debtors’ Motion to Establish
                         Procedures for the Assertion, Resolution, Allowance and Satisfaction of
                         Claims Arising Under Section 503(b)(9) of the Bankruptcy Code (Filed
                         June 19, 2020) [Docket No. 160]

         Objection Deadline: June 18, 2020 at 4:00 p.m. (ET)

         Responses Received: Informal comments by Official Committee of Unsecured Creditors

         Status:         A Certification of Counsel, together with a revised proposed order, was filed
                         with the Court. This matter will not be going forward unless otherwise
                         directed by the Court.

20.      Debtors’ Motion for Entry of an Order Confirming that the Appointment of a Patient Care
         Ombudsman Pursuant to Section 333 of the Bankruptcy Code is Not Required (Filed
         June 10, 2020) [Docket No. 104]

         Related Documents:

                   (a)   Certification of No Objection Regarding Debtors’ Motion for Entry of an
                         Order Confirming that the Appointment of a Patient Care Ombudsman
                         Pursuant to Section 333 of the Bankruptcy Code is Not Required (Filed
                         June 19, 2020) [Docket No. 161]

         Objection Deadline: June 18, 2020 at 4:00 p.m. (ET)

         Responses Received: None.

         Status:         A Certification of No Objection was filed with the Court. This matter will
                         not be going forward unless otherwise directed by the Court.




                                                  13
60987/0001-20557631v1
               Case 20-11413-KBO         Doc 171       Filed 06/23/20   Page 14 of 17




21.      Motion of Debtors for Order Pursuant to 11 U.S.C. §§ 105(a), 365(a) and 554 Authorizing
         and Approving Procedures for the Rejection of Executory Contracts and Unexpired Leases
         (Filed June 11, 2020) [Docket No. 106]

         Related Documents:

                   (a)   Certification of No Objection Regarding Motion of Debtors for Order
                         Pursuant to 11 U.S.C. §§ 105(a), 365(a) and 554 Authorizing and
                         Approving Procedures for the Rejection of Executory Contracts and
                         Unexpired Leases (Filed June 19, 2020) [Docket No. 162]

         Objection Deadline: June 18, 2020 at 4:00 p.m. (ET)

         Responses Received: None.

         Status:         A Certification of No Objection was filed with the Court. This matter will
                         not be going forward unless otherwise directed by the Court.

MATTERS GOING FORWARD

22.      Debtors’ Motion for Entry of Interim and Final Orders Authorizing the Debtors to (A) Use
         of Cash Collateral, (B) Incur Postpetition Debt, (C) Grant Adequate Protection and Provide
         Security and Other Related Relief to LBC Credit Partners III, L.P., as Agent, and to the
         Lenders (Filed May 30, 2020) [Docket No. 15]

         Related Documents:

                   (a)   Order Authorizing Debtors to (A) Use Cash Collateral; (B) Incur
                         Postpetition Debt; and (C) Grant Adequate Protection and Provide Security
                         and Other Relief to LBC Credit Partners III, L.P., as Agent, and the Lenders
                         (Entered June 2, 2020) [Docket No. 54]

                   (b)   Notice of Entry of Interim Order and Final Hearing With Respect to
                         Debtors’ Motion for Entry of Interim and Final Orders Authorizing the
                         Debtors to (A) Use of Cash Collateral, (B) Incur Postpetition Debt,
                         (C) Grant Adequate Protection and Provide Security and Other Related
                         Relief to LBC Credit Partners III, L.P., as Agent, and to the Lenders (Filed
                         June 2, 2020) [Docket No. 55]

                   (c)   Notice of Filing of Revised Final Order Authorizing the Debtors to (A) Use
                         of Cash Collateral, (B) Incur Postpetition Debt, (C) Grant Adequate
                         Protection and Provide Security and Other Related Relief to LBC Credit
                         Partners III, L.P., as Agent, and to the Lenders (Filed June 23, 2020)
                         [Docket No. 169]

         Objection Deadline: June 16, 2020 at 4:00 p.m. (ET)



                                                  14
60987/0001-20557631v1
               Case 20-11413-KBO               Doc 171       Filed 06/23/20   Page 15 of 17




         On consent of the parties, the Objection Deadline was extended until 4:00 p.m. on June 19,
         2020 for the Official Committee of Unsecured Creditors.

         Responses Received: Informal comments by Regions Bank, the Official Committee of
                             Unsecured Creditors and DIP Agent.

                   (a)         The County of Williamson, Texas’ Objection to the Order Authorizing
                               Debtors to (A) Use Cash Collateral; (B) Incur Postpetition Debt; and
                               (C) Grant Adequate Protection and Provide Security and Other Relief to
                               LBC Credit Partners III, L.P., as Agent, and the Lenders [Rel Doc 54] (Filed
                               June 16, 2020) [Docket No. 117]

                   (b)         Withdrawal of the County of Williamson, Texas’ Objection to the Order
                               Authorizing Debtors to (A) Use Cash Collateral; (B) Incur Postpetition
                               Debt; and (C) Grant Adequate Protection and Provide Security and Other
                               Relief to LBC Credit Partners III, L.P., as Agent, and the Lenders (Filed
                               June 22, 2020) [Docket No. 166]

         Status:               This matter will be going forward on a consensual basis based on the
                               revisions made to the order.

23.      Debtors’ Motion for Entry of Orders (I)(A) Approving Bid Procedures Relating to the Sale
         of All or Substantially All of the Assets of the Debtors, (B) Establishing Procedures in
         Connection With the Assumption and Assignment of Certain Executory Contracts and
         Unexpired Leases, (C) Approving Notice Procedures, and (D) Granting Related Relief; and
         (II)(A) Approving Sale of Debtors’ Assets Free and Clear of Liens, Claims, Interests and
         Encumbrances, (B) Authorizing Assumption and Assignment of Unexpired Leases and
         Executory Contracts and (C) Granting Related Relief (Filed June 4, 2020) [Docket No. 65]

         Related Documents:

                         (a)      Amended Notice of Debtors’ Motion for Entry of Orders (I)(A)
                                  Approving Bid Procedures Relating to the Sale of All or Substantially
                                  All of the Assets of the Debtors, (B) Establishing Procedures in
                                  Connection With the Assumption and Assignment of Certain Executory
                                  Contracts and Unexpired Leases, (C) Approving Notice Procedures, and
                                  (D) Granting Related Relief; and (II)(A) Approving Sale of Debtors’
                                  Assets Free and Clear of Liens, Claims, Interests and Encumbrances,
                                  (B) Authorizing Assumption and Assignment of Unexpired Leases and
                                  Executory Contracts and (C) Granting Related Relief (Filed June 4,
                                  2020) [Docket No. 70]

                         (b)      Notice of Filing of Proposed Order (A) Approving Bid Procedures
                                  Relating to the Sale of All or Substantially All of the Assets of the
                                  Debtors, (B) Establishing Procedures in Connection With the
                                  Assumption and Assignment of Certain Executory Contracts and


                                                        15
60987/0001-20557631v1
               Case 20-11413-KBO         Doc 171       Filed 06/23/20    Page 16 of 17




                            Unexpired Leases, (C) Approving Notice Procedures, and (D) Granting
                            Related Relief (Filed June 22, 2020) [Docket No. 168]

         Objection Deadline: June 18, 2020 at 4:00 p.m. (ET)
         On consent of the parties, the Objection Deadline was extended until 4:00 p.m. on June 19,
         2020 for the Official Committee of Unsecured Creditors and until 4:00 p.m. on June 22,
         2020 for the Office of the United States Trustee.

         Responses Received: Informal comments from the Official Committee of Unsecured
                             Creditors and DIP Agent.

                   (a)   The County of Williamson, Texas’ Response to Debtors’ Motion for Entry
                         of Orders (I)(A) Approving Bid Procedures Relating to the Sale of All or
                         Substantially All of the Assets of the Debtors, (B) Establishing Procedures
                         in Connection With the Assumption and Assignment of Certain Executory
                         Contracts and Unexpired Leases, (C) Approving Notice Procedures, and
                         (D) Granting Related Relief; and (II)(A) Approving Sale of Debtors’ Assets
                         Free and Clear of Liens, Claims, Interests, and Encumbrances,
                         (B) Authorizing Assumption and Assignment of Unexpired Leases and
                         Executory Contracts and (C) Granting Related Relief [Related Dkt. No. 65]
                         (Filed June 18, 2020) [Docket No. 128]

                   (b)   Limited Objection of the United States Trustee to Debtors’ Motion to
                         Establish Bid Procedures (D.I. 65, 70) (Filed June 21, 2020) [Docket No.
                         164]

         Status:         This matter will be going forward on a consensual basis based on the
                         revisions made to the order.

24.      Motion of Joseph Berrios for an Order Granting Relief From the Automatic Stay Pursuant
         to 11 U.S.C. § 362(d) (Filed June 9, 2020) [Docket No. 87]

         Objection Deadline: June 18, 2020 at 4:00 p.m. (ET)
         On consent of the parties, the Objection Deadline was extended until 4:00 p.m. on June 23,
         2020 for the Debtors.

         Responses Received:

                   (a)   Debtors’ Objection to the Motion of Joseph Berrios for an Order Granting
                         Relief From the Automatic Stay Pursuant to 11 U.S.C. § 362(d) (Filed
                         June 23, 2020) [Docket No. 170]

         Status:         Counsel for Mr. Berrios intend to present testimony from Stuart F. Cohen,
                         Esq. in support of the Motion for Relief from Automatic Stay. Counsel for
                         Mr. Berrios that they reserve the right to call Mr. Cohen via live testimony.
                         The Debtors intend to present testimony from Lisa Melamed, Chief
                         Executive Officer and President, through declaration. The Debtors reserve


                                                  16
60987/0001-20557631v1
               Case 20-11413-KBO       Doc 171      Filed 06/23/20   Page 17 of 17




                        the right to supplement Ms. Melamed’s direct declaration testimony with
                        additional live direct or proffer. This matter will be going forward.

Dated: June 23, 2020
       Wilmington, Delaware
                                             COLE SCHOTZ P.C.

                                             /s/ G. David Dean
                                             Norman L. Pernick (No. 2290)
                                             G. David Dean (No. 6403)
                                             500 Delaware Avenue, Suite 1410
                                             Wilmington, DE 19801
                                             Telephone: (302) 652-3131
                                             Facsimile: (302) 652-3117
                                             E-mail: npernick@coleschotz.com
                                                      ddean@coleschotz.com

                                             Proposed Counsel for Debtors and
                                             Debtors-in-Possession




                                               17
60987/0001-20557631v1
